Per Curiam.
Appellant Karelina Reyes appeals the trial court’s final judgment of foreclosure in favor of Appellee US Bank National Association, as Trustee of a specific trust. We affirm without comment on all issues raised, save one. As Appellee concedes, there is no competent, substantial evidence in the record to support the award of attorneys’ fees included in the final judgment. See Lasala v. Nationstar Mortg., LLC, 197 So.3d 1228, 1229 (Fla. 4th DCA 2016) (“A claim regarding the sufficiency of the evidence is reviewed for competent substantial evidence.”). We therefore reverse the award of those fees. We remand for further proceedings “to properly establish the correct amount due and owing.” Hovannesian v. PennyMac Corp., 190 So.3d 681, 682 (Fla. 4th DCA 2016); see also Tervil v. U.S. Bank Nat’l Ass’n, 4D15-2561 (Fla. 4th DCA Nov. 30, 2016) (holding that the lack of an evidentiary hearing on the issue of attorneys’ fees requires reversal for the hearing to occur).

Reversed and remanded.

Warner, Gross and Forst, JJ., concur.